—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated February 5, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
There is an issue of fact as to whether the plaintiff sustained *558a serious injury within the meaning of Insurance Law § 5102 (d) (see, Belmonte v Collins, 261 AD2d 496; Mariaca-Olmos v Mizrhy, 226 AD2d 437). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.